—Judgment, Supreme Court, New York County (Micki Scherer, J.) rendered December 17, 1996, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the third degree, and, sentencing him, as a second violent felony offender, to a determinate term of 5 years, unanimously affirmed.
With defendant’s consent, the court properly conducted a combined suppression hearing and nonjury trial (People v Yousef, 236 AD2d 868, lv denied 90 NY2d 866). Counsel’s consent to the procedure employed by the court did not deprive him of effective assistance of counsel. On the existing record, *75which defendant has not sought to expand by means of a CPL article 440 motion in order to explore counsel’s strategy (see, People v Rivera, 71 NY2d 705, 709), we find that counsel pursued a strategy that was reasonable under the circumstances. Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.